Citation Nr: 1713930	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  13-07 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant and L. M.


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2016; a transcript of that hearing has been associated with the claims file and made of record. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.


FINDINGS OF FACT

The evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss is related to in-service acoustic trauma.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred during active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has a duty to notify and to assist the claimant.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In light of the favorable decision to grant service connection for hearing loss, a detailed discussion as to how VA satisfied its duty to notify and to assist is not required.  As concerns the remaining issues, VA notified the Veteran in September 2010 of the information and evidence needed to substantiate his claim, to include notice of the information he was responsible for providing and notice of the evidence that VA would attempt to obtain.  The letter also provided information as to how VA assigns disability ratings and effective dates.

The Veteran was provided VA examinations in October 2010 and the Board finds no basis for further examination or opinion. In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. See 38 C.F.R. § 3.159 (c).

Bilateral hearing loss

The Veteran contended that his bilateral hearing loss began in, or shortly after his active duty service, and is due to the noise exposure and acoustic trauma he suffered during his active duty service.  Specifically, he noted that he was assigned to an armored division with constant artillery and heavy rifle fire during his deployments.  The Board finds that, after a review of the evidence of record, to include the Veteran's testimony, lay statements from the Veteran and his wife, and a VA audiological examination, the evidence of record is at least in equipoise with regards to the etiology of the Veteran's hearing loss.  As such, resolving all reasonable doubt in favor of the Veteran, the Veteran's claim for service connection for bilateral hearing loss must be granted.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2016). That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases. 38 C.F.R. §§ 3.303 (a), (b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316  (Fed. Cir. 2009). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, sensorineural hearing loss) manifested itself to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Here, the Board notes that the first two elements of service connection has been established by the record and has already been conceded by the VA.  Specifically, the Veteran has a current disability of bilateral hearing loss for VA purposes, as revealed by the VA October 2010 VA audiological examination.  Similarly, the VA has conceded the Veteran's in-service noise exposure and accusative trauma on account of his assignment to an armored division which included use of heavy artillery and guns, without ear protection.  As such, the Board moves to the third and final element for service connection, establishing an etiological nexus between the Veteran's in-service trauma/injury, and his current disability. 

Here, the Board notes that the Veteran was afforded a VA audiological examination in October 2010.  Upon examination and review of the Veteran's service medical history, and post-service treatment records, the VA examiner ultimately concluded that the Veteran's current bilateral hearing disability was not etiologically related to any noise exposure or acoustic trauma during his active military service.  As part of the rationale the VA examiner noted that the Veteran exited service with normal hearing and that there were no evidence of hearing issues until decades after service in the 1990's, when he was first diagnosed with hearing loss and ultimately outfitted with hearing aids.  

The Board, however, finds that the October 2010 VA opinion to be inadequate.  The Board points out that as part of the examiner rationale, the examiner pointed that no nexus could be found between the Veteran's service and his current disability because there was no evidence of a hearing disability prior to his initial diagnosis decades after he had separated from service; however, this is not true.  The VA examiner failed to consider or demonstrate consideration of the Veteran's lay statements that he suffered from hearing loss directly after leaving service, to specifically include not being able to hear conversations, especially when there was background noise.  To this end, in the examination report itself, the examiner even noted that the Veteran complained about hearing issues after service, however, such consideration was not given to the Veteran's lay statements in the examiner opinion.  Consequently, the Board can only assign limited probative value to such an opinion as the VA examiner fails to reconcile his opinion with the Veteran's lay assertions.  

As noted, audiometric findings were not documented during service and a hearing loss disability for VA purposes was not shown at the time of his separation from active service; and a review of post-service treatment records demonstrate that the Veteran was indeed not diagnosed with hearing loss until decades after he left active service.  However, regardless of in-service test results, a Veteran may establish entitlement to service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Here, the Veteran, along with lay statements from his wife, has established that he has had hearing issue since service.  

To this end, the Board notes that during his hearing before the undersigned VLJ, the Veteran explicitly noted that he had been suffering from symptoms of hearing loss since his active service.  He noted that he noticed that he started to suffer from hearing difficulties, to include issues with hearing conversations with his wife, since his active service, and such issues have continued and progressively worsened until the present.  The Board finds that the Veteran's assertion of a continuity of his hearing starting directly after he left service is credible and competent, as he has not only continuously and consistently asserted that he had hearing loss since service, but it has also been corroborated by his wife, who has been married to him since that time.  In a May 2016 statement, the Veteran's wife noted that the Veteran's hearing started to get noticeably worse during his service, noting a vacation in Hawaii during his active duty tour, and has progressively worsened since service, until the present.  Again, the Veteran's wife noted having to repeat herself, because the Veteran could not hear her when she spoke, or when there was background noise.  In reviewing the evidence of record, the Board finds that the Veteran's lay assertion with regards to the onset of symptoms of his hearing loss to be credible. 

Further, with regards to competency of the Veteran's statements, the Board notes that lay persons are competent to provide opinions on some medical issues. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007).  The Board finds that, hearing loss is a disorder with symptoms that can be identified through lay observation alone; albeit, a lay person may not be able to specifically diagnose such a condition, or evaluate its severity, he is, however, competent to identify he suffers from hardships in hearing, a symptom of hearing loss.  Charles v. Principi, 16 Vet. App. 370 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  Here, the Veteran is competent to, and indeed has consistently reported that he suffered from symptoms of hearing loss since his active service, and as his lay statements are considered credible, the Board finds that the Veteran's lay statements provides probative evidence in support of his claim.

Therefore, as the only VA examination afforded to the Veteran for this claim is inadequate and of limited probative value, the Board finds that the evidence of record, in considering the Veteran's lay statements are in relative equipoise. Therefore, the Veteran prevails. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Affording the Veteran the benefit of the doubt, service connection for bilateral hearing loss is granted based upon continuity of symptomatology. 38 C.F.R. § 3.303 (a), (b) (2016); see also Walker, 708 F.3d 1331.


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 



____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


